Action to recover on two insurance policies containing total disability provisions. The question involved was: What constitutes total disability? Judgment was rendered in favor of plaintiff, and defendant appeals. Judgment reversed on the law, with costs, and complaint dismissed, with costs, upon the ground that the evidence is not sufficient to establish such a total and permanent disability as is contemplated by the policies which are the bases of plaintiff’s action. (Waldman v. Mutual Life Insurance Company of New York, ante, p. 448.) Carswell, Johnston and Adel, JJ., concur; Davis and Close, JJ., concur for reversal but dissent from the dismissal of the complaint and vote for a new trial upon the ground that the verdict is against the weight of evidence.